            Case 5:14-cv-00665-F Document 441 Filed 07/14/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                 )
                                          )
         Plaintiffs,                      )
                                          )
 -vs-                                     )      Case No. CIV-14-0665-F
                                          )
 RANDY CHANDLER, et al.,                  )
                                          )
         Defendants.                      )

                                      ORDER

     The court notes, from an unfiled compendium of the plaintiffs’ supplemental
responses to defendants’ Interrogatory No. 15 (supplemental responses ordered per
the court’s April 2, 2021 order, doc. no. 401), that plaintiffs’ counsel have
represented that plaintiff John M. Grant was “[u]nwilling to meet to complete [his]
response,” with the consequence that the court has no response from John M. Grant
on the question of which, if any, of the alternative methods pled in the Third
Amended Complaint are proffered by John M. Grant as alternative methods of
execution. The court will take that representation by counsel for John M. Grant as
accurate for purposes of the record in this case unless, within seven days from the
date of this order, plaintiffs’ counsel file a notice to the court stating that this
representation by counsel was not accurate. (The court, by this order, does not
authorize any filing other than a notice as described above.)
        IT IS SO ORDERED this 14th day of July, 2021.




14-0665p108.docx
